Exhibit 10.30

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into on April 30, 2006 by
and between William Dow (“Consultant”) of WC Dow & Associates and Aksys, Ltd.
(the “Company”), a Delaware corporation.

RECITALS

WHEREAS Consultant was the Company’s President and Chief Executive Officer and
has been employed pursuant to the terms of a Severance, Confidentiality and
Post-Employment Restrictions Agreement dated October 4, 1999 (the “Severance
Agreement”);

WHEREAS Consultant and the Company have decided that Consultant’s employment
shall terminate, effective as of April 30, 2006, which supersedes and replaces
certain provisions of the Severance Agreement, are executed by all parties and
are in effect;

WHEREAS, the Company desires to retain Consultant to perform certain consulting
services, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Consultant hereby
agree as follows:


1.             CONSULTING PERIOD. THIS AGREEMENT SHALL BE EFFECTIVE FOR ONE (1)
YEAR, COMMENCING APRIL 30, 2006 (THE “EFFECTIVE DATE”), SUBJECT TO EARLIER
TERMINATION IN ACCORDANCE WITH SECTIONS 4(A)-(D) BELOW (THE “CONSULTING
PERIOD”).


2.             CONSULTING SERVICES.


(A)           SERVICES. DURING THE CONSULTING PERIOD, CONSULTANT AGREES TO BE
AVAILABLE TO CONSULT WITH OFFICERS AND DIRECTORS OF THE COMPANY REGARDING THE
COMPANY’S BUSINESS AND TO PERFORM SUCH OTHER CONSULTING SERVICES AS THE COMPANY
REASONABLY REQUESTS (THE “SERVICES”).


(B)           PERFORMANCE OF SERVICES. CONSULTANT SHALL, TO THE BEST OF HIS
ABILITY, PERFORM THE SERVICES IN A TIMELY AND PROFESSIONAL MANNER CONSISTENT
WITH INDUSTRY STANDARDS AND IN ACCORDANCE WITH THIS AGREEMENT. SUBJECT TO THE
FOREGOING, THE MANNER AND MEANS BY WHICH CONSULTANT CHOOSES TO COMPLETE THE
SERVICES ARE IN CONSULTANT’S SOLE DISCRETION AND CONTROL. IN PERFORMING THE
SERVICES, CONSULTANT AGREES TO PROVIDE HIS MATERIALS AT HIS OWN EXPENSE. COMPANY
SHALL MAKE ITS FACILITIES AND EQUIPMENT AVAILABLE TO CONSULTANT AS REASONABLY
NECESSARY IN CONNECTION WITH THE SERVICES. CONSULTANT MAY, AT HIS OWN EXPENSE,
USE EMPLOYEES OR OTHER SUBCONTRACTORS TO PERFORM THE SERVICES UNDER THIS
AGREEMENT. FOR ANY WORK PERFORMED ON COMPANY’S PREMISES, CONSULTANT SHALL COMPLY
WITH ALL SECURITY, CONFIDENTIALITY, SAFETY AND HEALTH POLICIES OF COMPANY.
CONSULTANT SHALL TAKE ALL NECESSARY PRECAUTIONS TO PREVENT, AND SHALL BE
RESPONSIBLE FOR, ANY INJURY TO ANY PERSONS (INCLUDING, WITHOUT LIMITATION,
EMPLOYEES OF COMPANY) OR DAMAGE TO PROPERTY (INCLUDING, WITHOUT LIMITATION,
COMPANY’S PROPERTY) ARISING FROM OR RELATING TO CONSULTANT’S PERFORMANCE OF THE
SERVICES OR THE USE BY CONSULTANT OF ANY COMPANY EQUIPMENT, TOOLS, FACILITY OR
OTHER PROPERTY, WHETHER OR NOT SUCH CLAIM IS BASED UPON ITS CONDITION OR ON THE
ALLEGED NEGLIGENCE OF COMPANY IN PERMITTING ITS USE.

1


--------------------------------------------------------------------------------





(C)           OTHER SERVICES; CONFLICT OF INTEREST. DURING THE CONSULTING
PERIOD, CONSULTANT MAY PERFORM SERVICES FOR, OR BE EMPLOYED BY OTHER PERSONS,
COMPANIES, OR EMPLOYERS, EXCEPT TO THE EXTENT DOING SO CAUSES CONSULTANT TO
BREACH HIS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO HIS
OBLIGATIONS UNDER SECTIONS 6-7 BELOW) OR ANY OTHER AGREEMENT CONSULTANT HAS WITH
THE COMPANY (INCLUDING BUT NOT LIMITED TO THE SEPARATION AGREEMENT AND GENERAL
RELEASE EXECUTED ON APRIL 30, 2006 (THE “SEPARATION AGREEMENT”) AND THE
SURVIVING PROVISIONS OF THE SEVERANCE AGREEMENT AS SPECIFIED IN SECTION 8(D) OF
THE SEPARATION AGREEMENT), OR CREATES A CONFLICT OF INTEREST. CONSULTANT AGREES
DURING THE TERM OF THE CONSULTING PERIOD NOT TO ACCEPT WORK OR ENTER INTO ANY
AGREEMENT OR ACCEPT ANY OBLIGATION THAT IS INCONSISTENT OR INCOMPATIBLE WITH
CONSULTANT’S OBLIGATIONS UNDER THIS AGREEMENT OR THE SCOPE OF SERVICES RENDERED
FOR COMPANY. CONSULTANT REPRESENTS AND WARRANTS THAT HE IS NOT A PARTY TO ANY
EXISTING AGREEMENT THAT IS INCONSISTENT WITH THIS AGREEMENT.


3.             COMPENSATION, BENEFITS, EXPENSES.


(A)           COMPENSATION. IN CONSIDERATION OF THE SERVICES TO BE RENDERED
HEREUNDER, THE COMPANY AGREES TO PAY CONSULTANT A MONTHLY CONSULTING FEE (THE
“CONSULTING FEE”) EQUAL TO $10,000 PER MONTH OF THE CONSULTING PERIOD, WHICH
SHALL BE PAID TO CONSULTANT ON THE LAST DAY OF EACH MONTH DURING THE CONSULTING
PERIOD.


(B)           NO BENEFITS. OTHER THAN THE COMPENSATION SPECIFIED IN THIS SECTION
3, CONSULTANT SHALL, AS OF THE EFFECTIVE DATE, NOT BE ENTITLED TO ANY BENEFITS
UNDER COMPANY’S EMPLOYEE BENEFIT PLANS, OR ANY OTHER DIRECT OR INDIRECT
COMPENSATION FROM THE COMPANY FOR SERVICES PERFORMED HEREUNDER (INCLUDING BUT
NOT LIMITED TO ANY PAYMENTS OR BONUSES UNDER ANY EMPLOYEE BONUS OR RETENTION
PLAN MAINTAINED BY THE COMPANY).


(C)           EXPENSES. UNLESS COMPANY OTHERWISE AGREES IN WRITING TO REIMBURSE
CONSULTANT FOR CERTAIN SPECIFIC EXPENSES INCURRED IN CONNECTION WITH HIS
PERFORMANCE OF THE SERVICES, CONSULTANT SHALL BE RESPONSIBLE FOR ALL EXPENSES
INCURRED IN PERFORMING SERVICES UNDER THIS AGREEMENT.


4.             TERMINATION OF CONSULTING RELATIONSHIP.


(A)           TERMINATION BY COMPANY. THE COMPANY MAY TERMINATE THE CONSULTING
PERIOD FOR ANY REASON BY GIVING THIRTY (30) DAYS’ WRITTEN NOTICE TO CONSULTANT,
PROVIDED, HOWEVER, THAT IF SUCH NOTICE IS PROVIDED WITHIN SIXTY (60) DAYS OF THE
EFFECTIVE DATE, THE CONSULTANT SHALL NEVERTHELESS BE ENTITLED TO TOTAL
CONSULTING FEES OF $30,000.


(B)           DEFAULT. IF EITHER PARTY DEFAULTS IN THE PERFORMANCE OF THIS
AGREEMENT OR MATERIALLY BREACHES ANY OF ITS PROVISIONS, THE NONBREACHING PARTY
MAY TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTIFICATION TO THE BREACHING
PARTY. TERMINATION SHALL BE EFFECTIVE IMMEDIATELY ON RECEIPT OF THE WRITTEN
NOTIFICATION BY THE BREACHING PARTY, OR FIVE DAYS AFTER MAILING OF THE NOTICE TO
THE ADDRESS SET FORTH IN THE NOTICE PROVISIONS BELOW, WHICHEVER OCCURS FIRST.
FOR PURPOSES OF THIS SECTION, A MATERIAL BREACH OF THIS AGREEMENT SHALL INCLUDE
BUT NOT BE LIMITED TO THE FOLLOWING: (I) THE COMPANY’S FAILURE TO PAY FOR
CONSULTANT’S SERVICES AS AGREED WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF
CONSULTANT’S WRITTEN DEMAND FOR PAYMENT IN ACCORDANCE WITH THE NOTICE PROVISIONS
SET FORTH BELOW; OR (II) FAILURE OF CONSULTANT TO COMPLY WITH HIS OBLIGATIONS
HEREUNDER.


(C)           AUTOMATIC TERMINATION. THE CONSULTING PERIOD AND THIS AGREEMENT
SHALL TERMINATE AUTOMATICALLY ON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:
(I) THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, OR TRUSTEE FOR EITHER PARTY BY
DECREE OF COMPETENT AUTHORITY IN CONNECTION WITH ANY

2


--------------------------------------------------------------------------------





ADJUDICATION OR DETERMINATION BY SUCH AUTHORITY THAT EITHER ARTY IS BANKRUPT OR
INSOLVENT; (II) THE FILING BY EITHER PARTY OF A PETITION IN VOLUNTARY
BANKRUPTCY, THE MAKING OF AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, OR THE
ENTERING INTO OF A COMPOSITION WITH ITS CREDITORS; OR (III) ANY FORMAL ACTION OF
THE COMPANY’S BOARD OF DIRECTORS TO TERMINATE COMPANY’S EXISTENCE OR OTHERWISE
TO WIND UP COMPANY’S AFFAIRS; OR (IV) THE CONSULTANT’S DEATH.


(D)           TERMINATION AT END OF CONSULTING PERIOD. IF THE CONSULTING PERIOD
IS NOT TERMINATED SOONER IN ACCORDANCE WITH SECTIONS 4(A)-(C) ABOVE, THIS
AGREEMENT SHALL TERMINATE AUTOMATICALLY AT THE END OF THE CONSULTING PERIOD
SPECIFIED IN SECTION 1(A) ABOVE.


5.             TERMINATION OBLIGATIONS.


(A)           PAYMENT OF CONSULTING FEE. SUBJECT TO SECTION 4(A) HEREOF, UPON
THE TERMINATION OR EXPIRATION OF THIS AGREEMENT, THE COMPANY SHALL PAY
CONSULTANT ANY CONSULTING FEES THAT ARE DUE AND PAYABLE THROUGH THE DATE OF
TERMINATION. THEREAFTER, THE COMPANY’S OBLIGATIONS HEREUNDER SHALL CEASE. THE
COMPANY SHALL HAVE NO OBLIGATION TO PAY ANY COMPENSATION TO CONSULTANT FOLLOWING
THE TERMINATION OF THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION
5(A).


(B)           RETURN OF COMPANY PROPERTY. CONSULTANT HEREBY ACKNOWLEDGES AND
AGREES THAT ALL PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BOOKS, MANUALS,
RECORDS, REPORTS, NOTES, CONTRACTS, LISTS, BLUEPRINTS, AND OTHER DOCUMENTS, OR
MATERIALS, OR COPIES THEREOF, PROPRIETARY INFORMATION (AS DEFINED BELOW), AND
EQUIPMENT FURNISHED TO OR PREPARED BY CONSULTANT IN THE COURSE OF OR INCIDENT TO
HIS RENDERING OF SERVICES TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, RECORDS
AND ANY OTHER MATERIALS PERTAINING TO INVENTION IDEAS (AS DEFINED BELOW), BELONG
TO THE COMPANY AND SHALL BE PROMPTLY RETURNED TO THE COMPANY UPON TERMINATION OF
THE CONSULTING PERIOD. FOLLOWING TERMINATION, CONSULTANT WILL NOT RETAIN ANY
WRITTEN OR OTHER TANGIBLE MATERIAL CONTAINING ANY PROPRIETARY INFORMATION.


6.             PROPRIETARY INFORMATION.


(A)           DEFINED. “PROPRIETARY INFORMATION” IS ALL INFORMATION AND ANY IDEA
IN WHATEVER FORM, TANGIBLE OR INTANGIBLE, PERTAINING IN ANY MANNER TO THE
BUSINESS OF THE COMPANY OR ANY AFFILIATED COMPANY (WHICH IS DEFINED TO MEAN ANY
PERSON OR ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS
UNDER COMMON CONTROL WITH THE COMPANY), OR TO ITS CLIENTS, CONSULTANTS, OR
BUSINESS ASSOCIATES TO THE EXTENT THAT SUCH INFORMATION OR IDEA IS DISCLOSED TO
THE CONSULTANT (OR CONSULTANT OTHERWISE BECOMES AWARE OF SUCH INFORMATION OR
IDEA) IN THE COURSE OF (OR AS A RESULT OF) PERFORMING HIS DUTIES UNDER THIS
AGREEMENT, UNLESS: (I) THE INFORMATION IS OR BECOMES PUBLICLY KNOWN THROUGH
LAWFUL MEANS; (II) THE INFORMATION WAS RIGHTFULLY IN CONSULTANT’S POSSESSION OR
PART OF HIS GENERAL KNOWLEDGE PRIOR TO THE CONSULTING PERIOD; OR (III) THE
INFORMATION IS DISCLOSED TO CONSULTANT WITHOUT CONFIDENTIAL OR PROPRIETARY
RESTRICTIONS BY A THIRD PARTY WHO RIGHTFULLY POSSESSES THE INFORMATION (WITHOUT
CONFIDENTIAL OR PROPRIETARY RESTRICTION FOR THE BENEFIT OF THE COMPANY) AND DID
NOT LEARN OF IT, DIRECTLY OR INDIRECTLY, FROM THE COMPANY. THIS DEFINITION
INCLUDES INFORMATION OR IDEAS IN ANY FORM, TANGIBLE OR INTANGIBLE, INCLUDING
WITHOUT LIMITATION, ALL DOCUMENTS, BOOKS, PAPERS, DRAWINGS, MODELS, SKETCHES,
AND OTHER DATA OF ANY KIND AND DESCRIPTION, INCLUDING ELECTRONIC DATA RECORDED
OR RETRIEVED BY ANY MEANS, THAT HAVE BEEN OR WILL BE GIVEN TO CONSULTANT BY THE
COMPANY (OR ANY AFFILIATED COMPANY), AS WELL AS WRITTEN OR VERBAL INSTRUCTIONS
OR COMMENTS. BY WAY OF EXAMPLE, AND NOT IN LIMITATION, THE COMPANY CONSIDERS THE
FOLLOWING INFORMATION (WHEN (I) DEVELOPED BY OR ON BEHALF OF THE COMPANY OR ITS
AGENTS OR EMPLOYEES IN THE COURSE OF THEIR ENGAGEMENT OR EMPLOYMENT OR (II)
ACQUIRED, LICENSED OR OWNED BY THE COMPANY) TO CONSTITUTE PROPRIETARY
INFORMATION: (A) SCHEMATICS, TECHNIQUES, EMPLOYEE SUGGESTIONS, DEVELOPMENT

3


--------------------------------------------------------------------------------





TOOLS AND PROCESSES, COMPUTER PRINTOUTS, COMPUTER PROGRAMS, DESIGN DRAWINGS AND
MANUALS, ELECTRONIC CODES, FORMULAS AND IMPROVEMENTS; (B) INFORMATION ABOUT
COSTS, PROFITS, MARKETS, SALES, CUSTOMERS, POTENTIAL CUSTOMERS TARGETED BY THE
COMPANY AND BIDS; (C) PLANS FOR FUTURE DEVELOPMENT AND NEW PRODUCT CONCEPTS,
BUSINESS MARKETING PLANS; AND (D) CORPORATE ORGANIZATION, PERSONNEL FILES,
SALARY RANGES AND INFORMATION ABOUT THE COMPENSATION, EQUITY AND BENEFITS
PROVIDED TO OTHER EMPLOYEES.


(B)           GENERAL RESTRICTIONS ON USE. CONSULTANT SHALL HOLD ALL PROPRIETARY
INFORMATION IN STRICT CONFIDENCE AND TRUST FOR THE SOLE BENEFIT OF THE COMPANY
AND NOT TO, DIRECTLY OR INDIRECTLY, DISCLOSE, USE, COPY, PUBLISH, SUMMARIZE, OR
REMOVE FROM COMPANY’S PREMISES ANY PROPRIETARY INFORMATION (OR REMOVE FROM THE
PREMISES ANY OTHER PROPERTY OF THE COMPANY), EXCEPT (I) DURING THE CONSULTING
PERIOD TO THE EXTENT NECESSARY TO CARRY OUT CONSULTANT’S RESPONSIBILITIES UNDER
THIS AGREEMENT, OR (II) AS SPECIFICALLY AUTHORIZED IN WRITING BY THE COMPANY.


(C)           THIRD PARTY INFORMATION. CONSULTANT RECOGNIZES THAT THE COMPANY
HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S PART
TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES. CONSULTANT OWES THE COMPANY AND SUCH THIRD PARTIES,
DURING THE TERM OF THE CONSULTING PERIOD AND THEREAFTER, A DUTY TO HOLD ALL SUCH
CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST CONFIDENCE AND NOT TO
DISCLOSE IT TO ANY PERSON, FIRM, OR CORPORATION (EXCEPT AS NECESSARY IN CARRYING
OUT HIS WORK FOR THE COMPANY CONSISTENT WITH THE COMPANY’S AGREEMENT WITH SUCH
THIRD PARTY) OR TO USE IT FOR THE BENEFIT OF ANYONE OTHER THAN FOR THE COMPANY
OR SUCH THIRD PARTY (CONSISTENT WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD
PARTY) WITHOUT THE EXPRESS WRITTEN AUTHORIZATION OF A DULY AUTHORIZED OFFICER OF
THE COMPANY.


(D)           REMEDIES. NOTHING IN THIS SECTION 6 IS INTENDED TO LIMIT ANY
REMEDY OF THE COMPANY UNDER THE UNIFORM TRADE SECRETS ACT, OR OTHERWISE
AVAILABLE UNDER THE LAWS OF ANY OTHER JURISDICTION.


7.             CONSULTANT’S INVENTIONS AND IDEAS.


(A)           DEFINED; STATUTORY NOTICE. THE TERM “INVENTION IDEAS” MEANS ANY
AND ALL IDEAS, DISCOVERIES, PROCESSES, TRADEMARKS, SERVICE MARKS, INVENTIONS,
TECHNOLOGY, SOFTWARE (SOURCE AND OBJECT CODE), COMPUTER PROGRAMS, ORIGINAL WORKS
OF AUTHORSHIP, DESIGNS, FORMULAS, DISCOVERIES, PATENTS, COPYRIGHTS, AND ALL
IMPROVEMENTS, RIGHTS, AND CLAIMS RELATED TO THE FOREGOING THAT ARE CONCEIVED,
DEVELOPED, OR REDUCED TO PRACTICE BY THE CONSULTANT, ALONE OR WITH OTHERS, (I)
DURING THE CONSULTING PERIOD IN CONNECTION WITH OR ARISING OUT OF CONSULTANT’S
PERFORMANCE OF THE SERVICES (WHETHER OR NOT CONCEIVED OR, CREATED OR OTHERWISE
DEVELOPED DURING REGULAR BUSINESS HOURS AND WHETHER OR NOT CONCEIVED, CREATED OR
OTHERWISE DEVELOPED ON THE COMPANY’S PREMISES), AND (II) IF BASED IN ANY WAY ON
PROPRIETARY INFORMATION DURING OR AFTER TERMINATION OF THE CONSULTING PERIOD.
EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT, INVENTION IDEAS
SHALL INCLUDE ALL WORK PRODUCT DELIVERED TO COMPANY IN CONNECTION WITH THE
SERVICES PERFORMED UNDER THIS AGREEMENT; PROVIDED THAT ANY INVENTION CONSULTANT
HAS DEVELOPED OR DEVELOPS FOR USE IN HIS CONSULTING BUSINESS, WHICH IS NEITHER
DEVELOPED IN CONNECTION WITH THE CONSULTANT’S SERVICES FOR THE COMPANY NOR BASED
IN ANY WAY ON THE COMPANY’S PROPRIETARY INFORMATION, SHALL NOT BE INCLUDED IN
THE “INVENTION IDEA”.


(B)           DISCLOSURE. CONSULTANT AGREES TO MAINTAIN ADEQUATE AND CURRENT
WRITTEN RECORDS ON THE DEVELOPMENT OF ALL INVENTION IDEAS AND TO DISCLOSE
PROMPTLY TO THE COMPANY ALL INVENTION IDEAS AND RELEVANT RECORDS, WHICH RECORDS
WILL REMAIN THE SOLE PROPERTY OF THE COMPANY. CONSULTANT FURTHER

4


--------------------------------------------------------------------------------





AGREES THAT ALL INFORMATION AND RECORDS PERTAINING TO ANY IDEA, PROCESS,
TRADEMARK, SERVICE MARK, INVENTION, TECHNOLOGY, COMPUTER PROGRAM, ORIGINAL WORK
OF AUTHORSHIP, DESIGN, FORMULA, DISCOVERY, PATENT, OR COPYRIGHT THAT CONSULTANT
DOES NOT BELIEVE TO BE AN INVENTION IDEA, BUT IS CONCEIVED, DEVELOPED, OR
REDUCED TO PRACTICE BY CONSULTANT (ALONE OR WITH OTHERS) DURING THE CONSULTING
PERIOD OR DURING THE ONE YEAR PERIOD FOLLOWING TERMINATION OF THE CONSULTING
PERIOD SHALL BE PROMPTLY DISCLOSED TO THE COMPANY (SUCH DISCLOSURE TO BE
RECEIVED IN CONFIDENCE). THE COMPANY SHALL EXAMINE SUCH INFORMATION TO DETERMINE
IF IN FACT THE IDEA, PROCESS, OR INVENTION, ETC., IS AN INVENTION IDEA SUBJECT
TO THIS AGREEMENT.


(C)           ASSIGNMENT. CONSULTANT AGREES TO ASSIGN SOLELY TO THE COMPANY,
WITHOUT FURTHER CONSIDERATION, HIS ENTIRE RIGHT, TITLE, AND INTEREST (THROUGHOUT
THE UNITED STATES AND IN ALL FOREIGN COUNTRIES), FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES, IN AND TO EACH INVENTION IDEA, WHICH SHALL BE THE SOLE PROPERTY
AND PROPRIETARY INFORMATION OF THE COMPANY, WHETHER OR NOT PATENTABLE. IN THE
EVENT ANY INVENTION IDEA SHALL BE DEEMED BY THE COMPANY TO BE PATENTABLE OR
OTHERWISE REGISTRABLE, CONSULTANT SHALL ASSIST THE COMPANY (AT ITS EXPENSE) IN
OBTAINING LETTERS PATENT OR OTHER APPLICABLE REGISTRATIONS THEREON AND SHALL
EXECUTE ALL DOCUMENTS AND DO ALL OTHER THINGS (INCLUDING TESTIFYING AT THE
COMPANY’S EXPENSE) NECESSARY OR PROPER TO OBTAIN LETTERS PATENT OR OTHER
APPLICABLE REGISTRATIONS THEREON AND TO VEST THE COMPANY OR ANY AFFILIATED
COMPANY WITH FULL TITLE THERETO. SHOULD THE COMPANY BE UNABLE TO SECURE
CONSULTANT’S SIGNATURE ON ANY DOCUMENT NECESSARY TO APPLY FOR, PROSECUTE,
OBTAIN, OR ENFORCE ANY PATENT, COPYRIGHT, OR OTHER RIGHT OR PROTECTION RELATING
TO ANY INVENTION IDEA, WHETHER DUE TO HIS MENTAL OR PHYSICAL INCAPACITY OR ANY
OTHER CAUSE, CONSULTANT HEREBY IRREVOCABLY DESIGNATES AND APPOINTS COMPANY AND
EACH OF ITS DULY AUTHORIZED OFFICERS AND AGENTS AS HIS AGENT AND ATTORNEY IN
FACT, TO ACT FOR AND IN HIS BEHALF AND STEAD AND TO EXECUTE AND FILE ANY SUCH
DOCUMENT, AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PROSECUTION, ISSUANCE, AND ENFORCEMENT OF PATENTS, COPYRIGHTS, OR OTHER RIGHTS
OR PROTECTIONS WITH THE SAME FORCE AND EFFECT AS IF EXECUTED AND DELIVERED BY
CONSULTANT. TO THE EXTENT ALLOWED BY LAW, THIS ASSIGNMENT OF INVENTION IDEAS
INCLUDES ALL RIGHTS OF PATERNITY, INTEGRITY, DISCLOSURE AND WITHDRAWAL AND ANY
OTHER RIGHTS THAT MAY BE KNOWN AS OR REFERRED TO AS “MORAL RIGHTS,” “ARTIST
RIGHTS,” “DROIT MORAL,” OR THE LIKE (COLLECTIVELY “MORAL RIGHTS”). TO THE EXTENT
CONSULTANT RETAINS ANY SUCH MORAL RIGHTS ASSOCIATED WITH AN INVENTION IDEA UNDER
APPLICABLE LAW, CONSULTANT HEREBY RATIFIES AND CONSENTS TO ANY ACTION THAT MAY
BE TAKEN WITH RESPECT TO SUCH MORAL RIGHTS BY OR AUTHORIZED BY THE COMPANY AND
AGREES NOT TO ASSERT ANY MORAL RIGHTS WITH RESPECT THERETO. CONSULTANT WILL
CONFIRM ANY SUCH RATIFICATIONS, CONSENTS, AND AGREEMENTS FROM TIME TO TIME AS
REQUESTED BY THE COMPANY.


(D)           EXCLUSIONS. EXCEPT AS DISCLOSED IN EXHIBIT A, CONSULTANT
ACKNOWLEDGES THERE ARE NO IDEAS, PROCESSES, TRADEMARKS, SERVICE MARKS,
TECHNOLOGY, COMPUTER PROGRAMS, ORIGINAL WORKS OF AUTHORSHIP, DESIGNS, FORMULAS,
INVENTIONS, DISCOVERIES, PATENTS, COPYRIGHTS, OR IMPROVEMENTS TO THE FOREGOING
THAT HE DESIRES TO EXCLUDE FROM THE OPERATION OF THIS AGREEMENT.


(E)           LICENSE FOR OTHER INVENTIONS. IF CONSULTANT INCORPORATES OR
OTHERWISE INCLUDES INTO COMPANY PROPERTY, OR IT IS OTHERWISE NECESSARY OR
DESIRABLE FOR THE USE OR EXPLOITATION OF ANY DELIVERABLE UNDER THE SERVICES OR
OTHER INVENTION IDEA, AN INVENTION IDEA THAT IS NOT ASSIGNABLE, OR AN INVENTION
THAT CONSULTANT RETAINS ANY RIGHT, TITLE OR INTEREST IN, CONSULTANT HEREBY (I)
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE ENFORCEMENT OF SUCH RIGHTS AND ALL
CLAIMS AND CAUSES OF ACTION OF ANY KIND AGAINST COMPANY WITH RESPECT TO SUCH
RIGHTS, (II) AGREES, AT COMPANY’S REQUEST AND EXPENSE, TO CONSENT TO AND JOIN IN
ANY ACTION TO ENFORCE SUCH RIGHTS, AND (III) HEREBY GRANTS TO COMPANY A
NONEXCLUSIVE, ROYALTY-FREE, IRREVOCABLE, PERPETUAL, WORLDWIDE LICENSE TO
REPRODUCE, DISTRIBUTE, DISPLAY AND PERFORM (WHETHER PUBLICLY OR OTHERWISE),
PREPARE DERIVATIVE WORKS OF AND OTHERWISE MODIFY, MAKE, HAVE MADE, SELL, OFFER
TO SELL, IMPORT AND OTHERWISE USE AND EXPLOIT (AND HAVE OTHERS EXERCISE SUCH
RIGHTS ON BEHALF OF

5


--------------------------------------------------------------------------------





THE COMPANY) ALL OR ANY PORTION OF SUCH INVENTION IN CONNECTION WITH THE
DEVELOPING, ENHANCING, MARKETING, DISTRIBUTING OR PROVIDING, MAINTAINING OR
SUPPORTING, OR OTHERWISE USING OR EXPLOITING, COMPANY PRODUCTS AND SERVICES, IN
ANY FORM OR MEDIA (NOW KNOWN OR LATER DEVELOPED), WITHOUT ANY OBLIGATION TO
ACCOUNT TO CONSULTANT OR ANY THIRD PARTY.


8.             CONSULTANT REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.
CONSULTANT REPRESENTS, WARRANTS AND COVENANTS THAT: (I) HE HAS THE FULL POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM HIS OBLIGATIONS
HEREUNDER, WITHOUT THE NEED FOR ANY CONSENTS, APPROVALS OR IMMUNITIES NOT YET
OBTAINED; (II) HIS EXECUTION OF AND PERFORMANCE UNDER THIS AGREEMENT SHALL NOT
BREACH ANY ORAL OR WRITTEN AGREEMENT WITH ANY THIRD PARTY OR ANY OBLIGATION OWED
BY CONSULTANT TO ANY THIRD PARTY TO KEEP ANY INFORMATION OR MATERIALS IN
CONFIDENCE OR IN TRUST; (III) THE INVENTION IDEAS SHALL BE THE ORIGINAL WORK OF
CONSULTANT; (IV) CONSULTANT HAS THE RIGHT TO GRANT THE RIGHTS AND ASSIGNMENTS
GRANTED HEREIN, WITHOUT THE NEED FOR ANY ASSIGNMENTS, RELEASES, CONSENTS,
APPROVALS, IMMUNITIES OR OTHER RIGHTS NOT YET OBTAINED; (V) THE SERVICES,
INVENTION IDEAS AND PRIOR INVENTIONS THAT ARE DESCRIBED IN EXHIBIT A AND THAT
ARE INCORPORATED OR OTHERWISE INCLUDED BY CONSULTANT INTO COMPANY PROPERTY
OTHERWISE NECESSARY OR DESIRABLE FOR THE USE OR EXPLOITATION OF ANY DELIVERABLE
UNDER THE SERVICES OR OTHER INVENTION IDEA PURSUANT TO SECTION 8(E) (AND THE
EXERCISE OF THE RIGHTS GRANTED HEREIN WITH RESPECT THERETO) DO NOT AND SHALL NOT
INFRINGE, MISAPPROPRIATE OR VIOLATE ANY PATENT, COPYRIGHT, TRADEMARK, TRADE
SECRET, PUBLICITY, PRIVACY OR OTHER RIGHTS OF ANY THIRD PARTY, AND ARE NOT AND
SHALL NOT BE DEFAMATORY OR OBSCENE; AND (VI) NEITHER THE INVENTION IDEAS NOR ANY
ELEMENT THEREOF SHALL BE SUBJECT TO ANY RESTRICTIONS OR TO ANY MORTGAGES, LIENS,
PLEDGES, SECURITY INTERESTS, ENCUMBRANCES OR ENCROACHMENTS. CONSULTANT SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS COMPANY (INCLUDING COMPANY’S OFFICERS,
DIRECTORS, EMPLOYEES AND SHAREHOLDERS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, LOSSES, COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES AND COSTS),
OBLIGATIONS, LIABILITIES, AND DAMAGES THAT COMPANY MAY INCUR OR SUFFER AND THAT
RESULT FROM OR ARE RELATED TO ANY BREACH OR FAILURE OF CONSULTANT TO PERFORM ANY
OF THE REPRESENTATIONS, WARRANTIES, AND AGREEMENTS IN THIS AGREEMENT.


9.             INDEPENDENT CONTRACTOR. CONSULTANT’S RELATIONSHIP WITH COMPANY
SHALL BE THAT OF AN INDEPENDENT CONTRACTOR AND NOTHING IN THIS AGREEMENT SHOULD
BE CONSTRUED TO CREATE A PARTNERSHIP, JOINT VENTURE, AGENCY OR EMPLOYER-EMPLOYEE
RELATIONSHIP BETWEEN THE PARTIES. CONSULTANT IS NOT THE AGENT OF COMPANY AND IS
NOT AUTHORIZED AND SHALL NOT HAVE ANY AUTHORITY TO MAKE ANY REPRESENTATION,
CONTRACT OR COMMITMENT ON BEHALF OF COMPANY, OR OTHERWISE BIND COMPANY IN ANY
RESPECT WHATSOEVER. THE CONSULTANT SHALL NOT BE ENTITLED TO ANY OF THE BENEFITS
COMPANY MAY MAKE AVAILABLE TO ITS EMPLOYEES, SUCH AS STOCK OPTIONS, GROUP
INSURANCE, WORKERS’ COMPENSATION, EMPLOYEE STOCK PURCHASE PLAN, VACATION AND
SICK PAY, PROFIT-SHARING OR RETIREMENT BENEFITS. TO THE EXTENT THAT CONSULTANT
BECOMES ELIGIBLE FOR ANY BENEFIT PROGRAMS MAINTAINED BY COMPANY (REGARDLESS OF
TIMING OR REASON FOR ELIGIBILITY), CONSULTANT HEREBY WAIVES HIS RIGHT TO
PARTICIPATE IN THE PROGRAMS, AND SUCH WAIVER IS NOT CONDITIONED ON ANY
REPRESENTATION OR ASSUMPTION CONCERNING HIS STATUS UNDER THE COMMON LAW TEST.
CONSULTANT SHALL BE SOLELY RESPONSIBLE FOR ALL TAX RETURNS AND PAYMENTS REQUIRED
TO BE FILED WITH OR MADE TO ANY GOVERNMENTAL AGENCY OR AUTHORITY WITH RESPECT TO
CONSULTANT’S PERFORMANCE OF SERVICES AND RECEIPT OF FEES UNDER THIS AGREEMENT.
CONSULTANT HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND COMPANY AGAINST
ANY AND ALL SUCH LIABILITY, TAXES OR CONTRIBUTIONS, INCLUDING, WITHOUT
LIMITATION, PENALTIES AND INTEREST.


10.           ASSIGNMENT; SUCCESSORS AND ASSIGNS. CONSULTANT AGREES THAT HE WILL
NOT ASSIGN, SELL, TRANSFER, DELEGATE OR OTHERWISE DISPOSE OF, WHETHER
VOLUNTARILY OR INVOLUNTARILY, OR BY OPERATION OF LAW, ANY RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, NOR SHALL HIS RIGHTS BE SUBJECT TO ENCUMBRANCE OR THE
CLAIMS OF CREDITORS. ANY PURPORTED ASSIGNMENT, TRANSFER, OR DELEGATION SHALL BE
NULL AND VOID. NOTHING

6


--------------------------------------------------------------------------------





IN THIS AGREEMENT SHALL PREVENT THE CONSOLIDATION OF THE COMPANY WITH, OR ITS
MERGER INTO, ANY OTHER CORPORATION, OR THE SALE BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, OR THE ASSIGNMENT BY THE COMPANY
OF THIS AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER TO ANY
SUCCESSOR IN INTEREST OR ANY AFFILIATED COMPANY. SUBJECT TO THE FOREGOING, THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS, AND PERMITTED
ASSIGNS, AND SHALL NOT BENEFIT ANY PERSON OR ENTITY OTHER THAN THOSE ENUMERATED
ABOVE.


11.           NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
IF DELIVERED BY HAND OR MAILED, POSTAGE PREPAID, BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, AND ADDRESSED TO THE COMPANY AT:

Aksys, Ltd.
Two Marriott Drive
Lincolnshire, IL 60069
Attn: Laurence Birch

or to the Consultant at:

WC Dow & Associates
13920 Williston Way
Naples, FL 34119

Notice of change of address shall be effective only when done in accordance with
this Section.


12.           ENTIRE AGREEMENT. THE TERMS OF THIS AGREEMENT ARE INTENDED BY THE
PARTIES TO BE THE FINAL EXPRESSION OF THEIR AGREEMENT WITH RESPECT TO THE
RETENTION OF CONSULTANT BY THE COMPANY AND FULLY SUPERSEDES ANY PRIOR OR
CONTEMPORANEOUS AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREIN. THE PARTIES FURTHER INTEND THAT THIS AGREEMENT SHALL CONSTITUTE THE
COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS AND THAT NO EXTRINSIC EVIDENCE
WHATSOEVER MAY BE INTRODUCED IN ANY JUDICIAL, ADMINISTRATIVE, OR OTHER LEGAL
PROCEEDING INVOLVING THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT SHALL NOT SUPERSEDE OR REPLACE, AND SHALL NOT HAVE ANY EFFECT ON ANY
OF THE STATEMENTS, REPRESENTATIONS, OR COVENANTS CONTAINED IN (A) CONSULTANT’S
LETTER OF RESIGNATION FROM THE COMPANY’S BOARD OF DIRECTORS DATED MARCH 30, 2006
(THE “DIRECTOR RESIGNATION LETTER”), (B) CONSULTANT’S LETTER OF RESIGNATION AS
THE COMPANY’S PRESIDENT AND CEO DATED MARCH 30, 2006 (THE “OFFICER RESIGNATION
LETTER”) AND (C) THE SEPARATION AGREEMENT. IN ADDITION, THIS AGREEMENT SHALL NOT
SUPERSEDE OR REPLACE, AND SHALL NOT HAVE ANY EFFECT ON ANY OF THE STATEMENTS,
REPRESENTATIONS, OR COVENANTS CONTAINED IN SECTIONS 1(A), 3, AND 4-7 OF THE
SEVERANCE AGREEMENT; PROVIDED, HOWEVER, THAT ALL OTHER PROVISIONS IN THE
SEVERANCE AGREEMENT SHALL BE SUPERSEDED AND REPLACED BY THIS AGREEMENT. TO THE
EXTENT THAT THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT AND
THE TERMS OF THE SEVERANCE AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN.


13.           AMENDMENTS; WAIVERS. THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED,
OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND THE CONSULTANT. BY AN INSTRUMENT IN WRITING
SIMILARLY EXECUTED, EITHER PARTY MAY WAIVE COMPLIANCE BY THE OTHER PARTY WITH
ANY PROVISION OF THIS AGREEMENT THAT SUCH OTHER PARTY WAS OR IS OBLIGATED TO
COMPLY WITH OR PERFORM, PROVIDED, HOWEVER, THAT SUCH WAIVER SHALL NOT OPERATE AS
A WAIVER OF, OR ESTOPPEL WITH

7


--------------------------------------------------------------------------------





RESPECT TO, ANY OTHER OR SUBSEQUENT FAILURE. NO FAILURE TO EXERCISE AND NO DELAY
IN EXERCISING ANY RIGHT, REMEDY, OR POWER HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, OR POWER
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, REMEDY, OR POWER PROVIDED HEREIN OR BY LAW OR IN EQUITY.


14.           SEVERABILITY; ENFORCEMENT. IF ANY PROVISION OF THIS AGREEMENT, OR
THE APPLICATION THEREOF TO ANY PERSON, PLACE, OR CIRCUMSTANCE, SHALL BE HELD BY
A COURT OF COMPETENT JURISDICTION TO BE INVALID, UNENFORCEABLE, OR VOID, THE
REMAINDER OF THIS AGREEMENT AND SUCH PROVISIONS AS APPLIED TO OTHER PERSONS,
PLACES, AND CIRCUMSTANCES SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE
INTENTION OF THE PARTIES THAT THE COVENANTS CONTAINED IN SECTIONS 6-7 SHALL BE
ENFORCED TO THE GREATEST EXTENT (BUT TO NO GREATER EXTENT) IN TIME, AREA, AND
DEGREE OF PARTICIPATION AS IS PERMITTED BY THE LAW OF THAT JURISDICTION WHOSE
LAW IS FOUND TO BE APPLICABLE TO ANY ACTS ALLEGEDLY IN BREACH OF THESE
COVENANTS. IT BEING THE PURPOSE OF THIS AGREEMENT TO GOVERN COMPETITION BY
CONSULTANT ANYWHERE THROUGHOUT THE WORLD, THESE COVENANTS SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THAT LAW (FROM AMONG THOSE JURISDICTIONS ARGUABLY
APPLICABLE TO THIS AGREEMENT AND THOSE IN WHICH A BREACH OF THIS AGREEMENT IS
ALLEGED TO HAVE OCCURRED OR TO BE THREATENED) WHICH BEST GIVES THEM EFFECT.


15.           GOVERNING LAW. THE VALIDITY, INTERPRETATION, ENFORCEABILITY, AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF ILLINOIS.


16.           INJUNCTIVE RELIEF. THE PARTIES AGREE THAT IN THE EVENT OF ANY
BREACH OR THREATENED BREACH OF ANY OF THE COVENANTS IN SECTIONS 6-7, THE DAMAGE
OR IMMINENT DAMAGE TO THE VALUE AND THE GOODWILL OF THE COMPANY’S BUSINESS WILL
BE IRREPARABLE AND EXTREMELY DIFFICULT TO ESTIMATE, MAKING ANY REMEDY AT LAW OR
IN DAMAGES INADEQUATE. ACCORDINGLY, THE PARTIES AGREE THAT THE COMPANY SHALL BE
ENTITLED TO INJUNCTIVE RELIEF AGAINST CONSULTANT IN THE EVENT OF ANY BREACH OR
THREATENED BREACH OF ANY SUCH PROVISIONS BY CONSULTANT, IN ADDITION TO ANY OTHER
RELIEF (INCLUDING DAMAGES) AVAILABLE TO THE COMPANY UNDER THIS AGREEMENT OR
UNDER LAW. CONSULTANT EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE RESTRICTIONS
CONTAINED IN SECTIONS 6-7 OF THIS AGREEMENT DO NOT PRECLUDE HIM FROM EARNING A
LIVELIHOOD, NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON HIS ABILITY TO EARN A
LIVING. IN ADDITION, CONSULTANT AGREES AND ACKNOWLEDGES THAT THE POTENTIAL HARM
TO THE COMPANY OF ITS NON-ENFORCEMENT OF SECTIONS 6-7 OUTWEIGHS ANY HARM TO THE
CONSULTANT OF ITS ENFORCEMENT OF SUCH SECTIONS BY INJUNCTION OR OTHERWISE.


17.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

8


--------------------------------------------------------------------------------


The parties have duly executed this Agreement as of the date first written
above.

CONSULTANT:

 

 

 

/s/ William C. Dow

 

William Dow

 

 

 

COMPANY:

 

 

 

Aksys, Ltd.

 

 

 

By:

/s/ Laurence P. Birch

 

 

 

Name:

Laurence P. Birch

 

 

 

 

Title:

CFO

 


--------------------------------------------------------------------------------


EXHIBIT A

DISCLOSURE OF CONFLICTS OF INTEREST AND PRIOR INVENTIONS

I.                             PRIOR INVENTIONS: Except as set forth below,
there are no ideas, processes, inventions, technology, writings, programs,
designs, formulas, discoveries, patents, copyrights, or trademarks, or any
claims, rights, or improvements to the foregoing, that I wish to exclude from
the operation of this Agreement.


--------------------------------------------------------------------------------